*263Territory of Michigan, to wit—
The United States of America to the Marshall of the territory of Michigan: You are hereby commanded to take David Robison, if he may be found within the territory of Michigan, and him Safely Keep, So. that you may have his body before our judges of our Supreme Court, at Detroit, during the Sitting of the present court; to answer the United States on a bill of indictment found against him by the Grand inquest of the body of the territory of Michigan; and of this writ make due return. Witness Augustus B. Woodward, Chief judge of our Said Supreme Court, at Detroit, the twenty first day of September one thousand eight hundred eight.
Peter Audrain elk. S. C.
N° 73
Deposition of
Richard Smyth
taken 17th Septr 1808.
[Case 118, Paper 1]
Territory of Michigan! r TO WIT. DISTRICT OF DETROIT J
Personally appeared before me James May, Esquire, one of the Justices of the Peace of the Territory and district aforesaid.—viz Richard Smyth Esquire, who being solemly sworn deposeth and saith, That about one of the clock in the morning of the 28th day of April last being the morning after the day on which Gabriel Godfroy Junr was married this deponent was sitting in his own room in Company with H. H. Hickman-—Robert Smart—& George Johnston.—when David Robinson, came in, call’d this deponent out of Doors,-—took him by the Arm, and asked him to walk, with him; said David Robinson never said a word to this deponent, until he led him to Charles Curry’s corner, he then let go the deponents arm, and ran straight forward and jumped upon two Venetian Window Shutters which was then lying in the middle of the street, opposite the said corner, this deponent ran very quick up to said David Robinson (upon hearing the noise) and asked him what he was about, he replied to this deponent—he had brought McDougalls, Window shutters there and “by God, he would break them to pieces, upon this—the deponent caught hold of him and told him (Robinson) I have done with you, for that is a private Injury you are doing to that man, *264and I dispise you for it, the deponent, then desired the said David Robinson to take the window shutters out of the street, so that they might not receive any further injury, and further this deponent sayeth not.—
Richd Smyth
Sworn and Subscribed at my Chambers in the City of Detroit this 17th day of Septr A.D. 1808.— before me.
James May
JP. D D

[In the handwriting of James May]